July 15, 1924. The opinion of the Court was delivered by
An extended and detailed statement of the facts of this case is unnecessary, in view of the report of the special referee. Let it be reported. *Page 281 
The respondent J.J. Bradham, in October, 1920, borrowed from the appellant bank $3,000, and gave his two notes for $1,500 each, one due on the 1st of December, 1921, and the other due on the 1st of December, 1922. These notes were secured by an assignment of 10 shares of the capital stock of the appellant bank and a mortgage of 61 1/2 acres of land. The note due in 1921 was not paid, and the respondent was very much worried about it. He had another tract of land on which he lived, known as his home place. After consultation with others, or another the respondent, on the 13th of June, 1922, made a deed of the home place to his wife, his codefendant, for $10 and love and affection. The second note was not paid. The bank sold the bank stock and foreclosed its mortgage and took a judgment for a deficiency for $1,280.18. There was a return of nulla bona, and this action to set aside the deed for fraud was brought.
There was no attack upon the legality or bona fides of the sale of the bank stock, or the mortgage upon the land. It is true the respondent seeks to bolster up the morale of his case by saying that the mortgaged premises sold for less than their real value, but as a matter of law there is a judgment for deficiency for more than $1,280.18, and anulla bona return. Mr. Bradham says that he thought that the notes were amply secured. He does not try to explain the conveyance after his first note was due and unpaid, and the approaching maturity of the second note. He admits that he saw no reasonable hope of paying either.
It is claimed that there is a great moral reason for the conveyance, to wit: When the defendants, the grantor and grantee, were married, they were poor and had labored hard and side by side to make and save money that bought the home place, and that she is entitled to something for these 30-odd years of labor. Mrs. Bradham says that she always claimed that she should have the title to the home place, but she did not get it until her husband was in financial trouble. *Page 282 
There is no evidence that Mr. Bradham agreed to convey it to her until the disaster was imminent. There is no evidence that Mr. Bradham agreed to pay her for the services which she rendered to him as a good wife. There is certainly no evidence that the bank had any notice that she would or had made such a claim. There is no law in this State that gives to the wife one-half of the property accumulated during the coverture. But, even if we are to decide this case by the moral principles claimed, Mrs. Bradham claims too much. It is not denied that the home place is worth at least $5,000, and, if one-half of that amount is to go to Mrs. Bradham, then there is enough of his interest to pay the plaintiff's debt and leave Mrs. Bradham her moral claim of $2,500. The trial Judge sustained the deed mainly on this moral principle. Mrs. Bradham claims the whole. It is manifest that even on the moral principle this deed cannot be sustained. We must decide this case according to law. It is very manifest that this deed was made to defeat the creditor bank in the collection of its expected judgment for deficiency, and is therefore void as to the bank.
The judgment appealed from is reversed, and the case is remanded to the Court of Common Please for Williamsburg County for the proper orders.
MESSRS. JUSTICES WATTS, COTHRAN and MARION, concur.
MR. JUSTICE COTHRAN: I concur. See Jenkins v. Clement, Harp. Eq., 72; 14 Am. Dec., 698. Hudnal v. Wilder, 4 McCord, 294; 17 Am. Dec., 744. Blake v. Jones, Bailey, Eq., 141; 21 Am. Dec., 530. Eigleberger v. Kibler, 1 Hill, Eq., 113; 26 Am. Dec., 192; 12 R.C.L., 592.
MR. CHIEF JUSTICE GARY did not participate. *Page 283